DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detail about the LED, landing pad, wire, and dummy wire, as recited in claims 7-9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of minor informality. 
“T” appears to be missing in line 3 of the abstract. “he circuit board” may - -The circuit board --. May to be a typographical mistake.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-9, the structure of an LED mounted on the board, including common wire, an individual wire, and dummy wire is unclear, as how the LED is connected or the routing of the common wire, and an individual wire, as not adequately shown in the figure and in the specification. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takagi (WO 2018/101468A1).
Regarding claim 1, Takagi, figure 19, discloses a circuit board, comprising: a base layer (100); a seed layer (102) formed on the base layer; and a first electrode layer (103) formed on the seed layer.

Regarding claim 2, Takagi further discloses wherein the base layer is made of glass (100, see machine translation of figure 1 and 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, as applied to claims and 2 above.
Regarding claim 3, Takagi further discloses wherein the seed layer is made of a metal oxide (102, obvious as disclosed in the description of figure 1 and 19, see machine translation).

Regarding claim 4, the modified board of Takagi further discloses wherein the seed layer is made of indium zinc oxide (IZO) (obvious as disclosed in the description of figure 1 and 19, see machine translation).

Regarding claim 5, the modified board of Takagi further discloses wherein the seed layer is formed to have a thickness of 100 to 400 .ANG. (not disclosed but the thickness would be selected to be thick enough with desired conductivity to avoid conduction failure, or not thicker, taking more to etch from the unwanted area, described in the specification).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 6, the modified board of Takagi further discloses an insulation layer (part of layer 130A) formed on the first electrode layer; a second electrode layer (part of wiring layer 130B) formed on the insulation layer; a via (104) penetrating the insulation layer to connect the first electrode layer and the second electrode; a passivation layer (part of layer 103B) formed on the second electrode layer, the insulation layer, and the via while opening a part of the second electrode layer (see figure); and a surface treatment layer formed on the open surface of the second electrode layer (nickel gold plating, as described in the specification).

Regarding claim 7, the modified board of Takagi further discloses wherein the open surface of the second electrode layer on which the surface treatment layer is formed acts as an LED landing pad on which an LED is mounted (though, element 150 is recited as chip component, and LED mounted on the substrate is old and known in the art for the desired functionality.

Regarding claim 8, the modified board of Takagi further discloses wherein the second electrode layer includes: a common wire commonly connected to the LED landing pad; and an individual wire individually connected to the LED landing pad (not explicitly disclosed, but obvious in order to have necessary wiring for desired interconnection).

Regarding claim 9, the modified board of Takagi further discloses wherein the first electrode layer or the second electrode layer includes a dummy wire not connected to the LED landing pad (not explicitly disclosed but obvious to have dummy wire to balance the metal content to avoid warping).

Regarding claim 10, the modified board of Takagi further discloses an insulation layer formed on the first electrode layer; a second electrode layer formed on the insulation layer; a via penetrating the insulation layer to connect the first electrode layer and the second electrode; a passivation layer formed on the second electrode layer, the insulation layer, and the via while opening a part of the second electrode layer; and a surface treatment layer formed on the open surface of the second electrode layer (obvious as explained and applied to claim 6 above).

Regarding claim 11, the modified board of Takagi further discloses an insulation layer formed on the first electrode layer; a second electrode layer formed on the insulation layer; a via penetrating the insulation layer to connect the first electrode layer and the second electrode; a passivation layer formed on the second electrode layer, the insulation layer, and the via while opening a part of the second electrode layer; and a surface treatment layer formed on the open surface of the second electrode layer (obvious as explained and applied to claim 6 above).
Regarding claim 12, the modified board of Takagi further discloses an insulation layer formed on the first electrode layer; a second electrode layer formed on the insulation layer; a via penetrating the insulation layer to connect the first electrode layer and the second electrode; a passivation layer formed on the second electrode layer, the insulation layer, and the via while opening a part of the second electrode layer; and a surface treatment layer formed on the open surface of the second electrode layer (obvious as explained and applied to claim 6 above).

Regarding claim 13, the modified board of Takagi further discloses an insulation layer formed on the first electrode layer; a second electrode layer formed on the insulation layer; a via penetrating the insulation layer to connect the first electrode layer and the second electrode; a passivation layer formed on the second electrode layer, the insulation layer, and the via while opening a part of the second electrode layer; and a surface treatment layer formed on the open surface of the second electrode layer (obvious as explained and applied to claim 6 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou (US 2011/0261847), figure 5A-B, discloses a circuit board with light emitting chips.
Takashi (JP2019114635A), discloses a circuit board with glass substrate (100) and seed layer formed of IZO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / September 30, 2022